Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1, 3-8, 10-15, 17-20, and 24-26 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art Magzimof teaches A system that manages a vehicular microcloud in which vehicle members of the microcloud collaboratively execute instructions. The system quantifies the amount of collaboration performed by vehicle members and stores that as a score. This score is modified by subsequent collaboration and can also be reduced through non-cooperation. Where subsequent tasks are reciprocated between vehicle members with good scores.
The second closest prior art Lynch teaches Determining contribution of computing devices based on two factors that include the amount of data processed, processing time required, and the amount of memory used during processing.

Regarding claims 1, 8, and 15 taken independently or in combination with the prior art of record fails to teach or render obvious “wherein in response to a value of the first contribution factor being relatively low and a value of the second contribution being relatively high, a value of the first weight relative to a value of the second weight is increased”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Bai et al. (US 10166991 B1) “Systems and method are provided for implementing selective crowd sourcing. In one embodiment, a processor-implemented method for obtaining data from vehicles includes calculating a greedy parameter value for each of a plurality of vehicles in a geographical area; selecting no more than a predetermined number of the plurality of vehicles having a greedy parameter value in a greedy parameter threshold range; instructing the selected vehicles to transmit data while in the geographical area; and receiving the data from the selected vehicles. In another embodiment, a vehicle including a crowd sourcing selection module is provided. The crowd sourcing selection module is configured to retrieve consensus information from a central repository; calculate greedy parameter information regarding the vehicle using the consensus information; and determine whether to transmit an event observation to the central repository based on the greedy parameter information.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668